338 F.2d 341
F & W CORPORATION, Appellant,v.Charles M. LOKEY, Trustee in Bankruptcy for Capitol Tobacco Company, Appellee.
No. 21509.
United States Court of Appeals Fifth Circuit.
November 30, 1964.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
John W. Wilcox, Jr., George W. Hood, Wilson, Branch, Barwick & Vandiver, Atlanta, Ga., for appellant.
William H. Izlar, Jr., and Charles H. Kirbo, Atlanta, Ga., King & Spalding, Atlanta, Ga., of counsel, for appellee.
Before JONES and WISDOM, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
A careful review of the record has convinced the Court that no reversible error has been committed. The judgment of the district court is


2
Affirmed.